DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 and 17-20 are pending.
Claims 15-16 are cancelled.

Response to Arguments
First, Applicant argues that “the flexible spline gear 130 of Reis does not disclose a surgical drape with an "interface portion" that has "a material or configuration having a lower modulus than that of a bulk portion encompassing the interface portion, " as recited in amended claim 1.”  See Remarks at 6.  Applicant writes: “Because the flexible spline gear 130 comprises a rigid bottom, and the exterior surface of the flexible spline includes a number of spline teeth 132, it is likely that the flexible spline gear 130 has sufficient rigidity for the spline teeth to engage with the circular gear 140. Therefore, it appears likely that the flexible spline gear 130 is more rigid than the surrounding sterile barrier.”  Id.
Applicant’s first argument has been fully considered but it is moot given the new ground(s) of rejection.  See discussion below. 
Second, Applicant argues that “the area of increased flexure 139 of Reis does not disclose a surgical drape with an "interface portion locatable between the arm and the instrument when the instrument is engaged with the arm," as recited in amended claim 1.”  See Remarks at 6.  Applicant writes that “the area of increased flexure 139 is located away from the flexible spline gear 130 (see FIG. SF), and therefore not between the engagement of the gear drive 110, the flexible spline gear 130, and the circular gear 140.”  Id.
Applicant’s second argument has been fully considered but it is not persuasive. 
Contrary to Applicant’s argument, the interface portion is located between the arm and the instrument because it serves to provide a sterile barrier between the arm and the instrument.  
Third, Applicant argues that “Reis does not disclose an "interface portion" which can "permit repeatable linear movement of a portion of the interface portion relative to the bulk portion," as recited in amended claim 1.”  See Remarks at 7.  Applicant writes: “The movement of the interface in Reis is clearly orbital, and not linear.”  Id.
 Applicant’s third argument has been fully considered but it is not persuasive. 
Contrary to Applicant’s argument, Reis discloses that “movement of the flexible spline 130 in the x-y direction relative to the barrier portion 137.”  See [0072] (emphasis added).
Fourth, Applicant argues that “Reis does not disclose that "the drive transfer element comprises portions attached to either side of the drape," as recited in amended claim 1.”  See Remarks at 7.  
Applicant’s fourth argument has been fully considered but it is not persuasive.
Contrary to Applicant’s argument, Reis discloses that the drive transfer element comprises portions attached to either side of the drape.  See, e.g., [0063] (“Figs. 6A and 6B show perspective and side views of the spline gear 130 as having a cup section 134 with a number of spline teeth 132 on an outer surface of the flexible spline 130. Once sterilized, this outer surface forms a working surgical surface or surgical side that can enter the sterile filed of the operating room.”) (emphasis added).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-14, and 20, as discussed above (Responses to Arguments incorporated by reference herein) are rejected under 35 U.S.C. 103 as being unpatentable over Reis et al. (WO 2010/081050 Al, January 08 2010) (hereinafter “Reis”).
Regarding claims 1 and 20, Reis teaches a surgical drape for covering at least a portion of a surgical robot arm (e.g., [0064]; 137, Fig. 6D), the arm comprising at least one drive assembly interface element (e.g., [0060]; 126, Figs. 5E-F) for transferring drive between the arm and an instrument engageable with the arm (140), the drape comprising: an interface portion (comprising, e.g., 140) locatable between the arm and the instrument when the instrument is engaged with the arm (130); the interface portion comprising a drive transfer element engageable with the drive assembly interface element, wherein the drive transfer element comprises portions attached to either side of the drape (e.g., [0063]); and a bulk portion encompassing the interface portion (137); the interface portion and the bulk portion being adjacent one another (Figs. 5F, 6D), the interface portion comprising a material or configuration having a lower modulus than that of the bulk portion in at least one direction (130); repeatable linear movement of a portion of the interface portion relative to the bulk portion (linear motion is permitted between at least parts of (130) and (137); [0060] (“The orbital rotation 121 of the cam follower 126 moves the flexible spline 130 in an x-y direction line 130 can include a barrier portion 137'”); [0072] (“movement of the flexible spline 130 in the x-y direction relative to the barrier portion 137”) (emphasis added).
Reis does not expressly teach that the interface portion comprises a material or configuration having a lower modulus than that of the bulk portion in at least one direction.  However, Reis teaches that “the surgical barrier 137 can be made from a different material than the spline gear 130 or can have different properties (e.g., stiff, absorbent, etc.).” See [0064].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Reis such that the interface portion comprises a material or configuration having a lower modulus than that of the bulk portion in at least one direction (as recited in claims 1 and 20) so as to permit repeatable linear movement of a portion of the interface portion relative to the bulk portion.
Regarding claims 2-9 and 12-14, as discussed above, Reis teaches a surgical drape for covering at least a portion of a surgical robot arm, in which the interface portion comprises a movable portion, the movable portion being movable relative to the bulk portion (as recited in claim 2); in which the bulk portion wholly encompasses the interface portion (as recited in claim 3); in which the material of the interface portion is at least one of a woven and a resilient material (as recited in claim 4); in which the interface portion comprises an unconstrained portion of the drape (as recited in claim 5); in which the interface portion comprises a ruckle control portion (e.g., 139) configured to at least partially control tension in the material of the drape (as recited in claim 6); in which the ruckle control portion comprises the movable portion (as recited in claim 7); in which the ruckle control portion comprises a concertina section, the concertina section being configurable between an expanded state and a contracted state (as recited in claim 8); in which the concertina section is biased towards one of the expanded state and the contracted state (as recited in claim 9); in which the ruckle control portion comprises a strengthened portion, the strengthened portion (construed as crimped portions) being configured to permit a preferential deformation (along arcs of 139, for instance) of the interface portion under action of a force (as recited in claim 12); in which the strengthened portion forms at least part of a periphery of a non-strengthened portion (as recited in claim 13); in which the drape is configured to engage with a plurality of drive assembly interface elements, and the drape comprises a ruckle control portion corresponding to each of the plurality of drive assembly interface elements (as recited in claim 14).  See, e.g., [0062]-[0064] and Figs. 5F.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Reis in view of  
Cooper (US 20110168189 A1, July 14, 2011).

Regarding claim 17, Reis teaches a surgical drape for covering at least a portion of a surgical robot arm, except wherein the movable portion comprises a first drape portion and a second drape portion, the first drape portion and the second drape portion being releasably engageable with one another along a joining line such that a gap between the first drape portion and the second drape portion is movable along the joining line.  Cooper teaches cooperation among different sterile drapes.  See, e.g., [0035].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cooper with the teachings of Reis such that in which the movable portion comprises a first drape portion and a second drape portion, the first drape portion and the second drape portion being releasably engageable with one another along a joining line such that a gap between the first drape portion and the second drape portion is movable along the joining line (as recited in claim 17) in order to achieve a modular and complete covering.  

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reis in view of  
Nussbaumer et al. (US 20150202009 A1, July 23, 2015) (hereinafter “Nussbaumer”).
Regarding claim 18 and 19, Reis teaches a surgical drape for covering at least a portion of a surgical robot arm, except comprising a sensor for sensing at least one of tension in the drape and force on the drape.  Nussbaumer teaches a sensor for sensing at least one of tension in the drape and force on the drape.  See, e.g., [0052].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nussbaumer with the teachings of Reis such that in which the drape comprises a sensor for sensing at least one of tension in the drape and force on the drape (as recited in claim 18); a control unit and a sensor; the sensor being configured to sense at least one of tension in the drape and force on the drape and to transmit a signal to the control unit, and the control unit being configured to determine at least one of the tension in the drape and the force on the drape in dependence on the signal (as recited in claim 19) in order to take compensatory or appropriate actions.

Allowable Subject Matter
Claims 10 and 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The prior art of record does not teach or suggest the claimed invention of a surgical drape for covering at least a portion of a surgical robot arm, according to claim 6, in which the ruckle control portion comprises a reel for at least one of winding on and unwinding material of the movable portion (as recited in claim 10).
For these reasons the claims are believed to be allowable over the art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCOTT LUAN/Primary Examiner, Art Unit 3792